DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A (Fig. 3), claims 1-3 and 5 in the reply filed on January 26, 2022 is acknowledged.
Claims 4 and 6-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 4) and a nonelected invention (claims 6-10), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022.
Specification
The abstract of the disclosure is objected to because of minor informalities: “each the frame trace” should read “each frame trace” (lines 7 and 7-8).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 5 is objected to because of the following informalities: “intersect” should read “intersecting” (line 7); “one of the second frame traces” should read “a respective one of the second frame traces” (line 10); “one of the first frame traces” should read “a respective one of the first frame traces” (line 11).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok et al. (US 2019/0265478 A1).
Regarding claim 1, Cok shows in Figs. 5-10 and related text a transparent display 99 ([0055], line 2), comprising: 
a substrate 10 ([0042], lines 7-11) and a plurality of frame traces 32(33) ([0055], line 5 and [0059], lines 1-2); 
wherein the substrate comprises a transparent display region 20 ([0051], lines 1-10) and a frame region 30 ([0055], line 3) surrounding the transparent display region; and 
wherein the plurality of frame traces are disposed in the frame region, and each frame trace comprises a hollow portion and a conductive portion 35 surrounding the hollow portion ([0059]-[0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (US 2019/0265478 A1).
Regarding claim 2, Cok discloses substantially the entire claimed invention, as applied to claim 1 above.
Cok does not explicitly disclose in each frame trace, a ratio of an area of the hollow portion to an area of the conductive portion is greater than 1.5.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Cok’s transparent display such that in each frame trace, a ratio of an area of the hollow portion to an area of the conductive portion is greater than 1.5, in order to optimize a transparency of each frame trace to achieve a suitable transparency of the frame region (i.e., the bezel area) for a particular application such as a heads-up display (Cok: [0002], [0040], [0052] and [0060]-[0061]).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Moreover, it should be noted that the instant disclosure does not set forth evidence showing the criticality of the claimed range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  MPEP 716.02(d)(II).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (US 2019/0265478 A1) in view of Kang et al. (US 2017/0207288 A1).
Regarding claim 3, Cok discloses substantially the entire claimed invention, as applied to claim 1 above.
Cok does not explicitly disclose the hollow portion comprises a plurality of triangular transparent sub-regions arranged in a mesh shape.
Kang teaches in Fig. 2 and related text the hollow portion comprises a plurality of triangular transparent sub-regions 55 arranged in a mesh shape ([0053]).
Cok and Kang are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cok with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cok’s transparent display to form the hollow portion to comprise a plurality of triangular transparent sub-regions arranged in a mesh shape, as taught by Kang, in order to optimize the mesh structure such that it is not observed (e.g., recognized) by a user of the display device (Kang: [0053]; Cok: [0048]).
Moreover, it has been held that change in shape, in the absence of persuasive evidence that the particular configuration is significant, is a matter of design choice In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (US 2019/0265478 A1) in view of Luo (CN 107121860 A).
Regarding claim 5, Cok discloses substantially the entire claimed invention, as applied to claim 1 above, including the transparent display region is provided with a plurality of data lines 14 arranged in parallel and spaced apart, and a plurality of scan lines 12 arranged in parallel and spaced apart and intersect the plurality of data lines (Fig. 5; [0044]).
Cok does not explicitly disclose the plurality of frame traces comprise a plurality of first frame traces and a plurality of second frame traces; the plurality of first frame traces are disposed on a first metal layer, the plurality of second frame traces are disposed on a second metal layer, and an insulating layer is provided between the first metal layer and the second metal layer; wherein the plurality of data lines are disposed in the second metal layer, and the plurality of scan lines are disposed in the first metal layer; each data line is electrically connected to one of the second frame traces; and each scan line is electrically connected to one of the first frame traces.
Luo teaches in Figs. 1a, 1b and related text (¶ [0039] of the attached English machine translation) the plurality of frame traces 11/12 comprise a plurality of first frame traces 12 and a plurality of second frame traces 11; 
the plurality of first frame traces are disposed on a first metal layer, the plurality of second frame traces are disposed on a second metal layer, and an insulating layer 14 is provided between the first metal layer and the second metal layer; 
note: “scan lines” and “gate lines” are interchangeable terms of art in the field of active-matrix displays) are disposed in the first metal layer; 
each data line is electrically connected to one of the second frame traces; and
each scan line is electrically connected to one of the first frame traces.
Cok and Luo are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cok with the specified features of Luo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Cok’s transparent display such that the plurality of frame traces comprise a plurality of first frame traces and a plurality of second frame traces; the plurality of first frame traces are disposed on a first metal layer, the plurality of second frame traces are disposed on a second metal layer, and an insulating layer is provided between the first metal layer and the second metal layer; wherein the plurality of data lines are disposed in the second metal layer, and the plurality of scan lines are disposed in the first metal layer; each data line is electrically connected to one of the second frame traces; and each scan line is electrically connected to one of the first frame traces, as taught by Luo, in order to follow Cok’s suggestions that display wires (e.g., column wires (data lines) and row wires (scan lines)) and bezel wires (i.e., frame traces) can be disposed on multiple (e.g., different) substrate layers of a display substrate so that they do not electrically short on a surface 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811